KUHN, J.,
concurring.
hi agree that because defendants have asserted a peremptory exception raising the objection of no cause of action, we are bound to review the allegations of the petition in the light most favorable to plaintiffs and, therefore, their barebones claim of a *53public employee capacity must be accepted as true. Nevertheless, in their appellate brief, plaintiffs have conceded that their claims arise out of a contractual relationship rather than that of employer-employee. Thus, I believe that plaintiffs will be unable to recover any relief against defendants. Accordingly, I must concur.